Citation Nr: 1456358	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a right knee disorder, including as secondary to multiple sclerosis.

3.  Entitlement to service connection for muscle spasms, including as secondary to multiple sclerosis.

4.  Entitlement to service connection for a colon disorder, including as secondary to multiple sclerosis.

5.  Entitlement to service connection for an eye disorder, including as secondary to multiple sclerosis.

6.  Entitlement to service connection for bilateral leg weakness with foot drop, including as secondary to multiple sclerosis.

7.  Entitlement to service connection for urinary dysfunction, including as secondary to multiple sclerosis.

8.  Entitlement to service connection for weakness of the right and left upper extremities, including as secondary to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his neighbor


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).  

In January 2012 and February 2014, the Board remanded for additional development.  Further development remains necessary.  Therefore, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2014 Remand ordered an addendum from the May 2012 examiner.  The examiner was asked to explain why she determined that there was no supportive evidence or a consistent history to support a diagnosis of multiple sclerosis.  The examiner was asked to reconcile her opinion with all evidence, particularly the post-service diagnoses of multiple sclerosis shown in the record; the Veteran's post-service complaints of numbness, weakness, fatigue, gait problems, and vision problems; his July 2011 hearing testimony; and the medical internet and pamphlet articles outlining the symptoms of multiple sclerosis.

The examiner offered a thorough opinion, but the Board needs her to reconcile her conclusion with a 1984 VA medical opinion before it can decide the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the March 1984 Social Security Administration (SSA) disability determination - as cited in prior Remands.  The record suggests SSA determined the Veteran was disabled because of multiple sclerosis.  The SSA determination contained in VBMS is from 1973, and it is unrelated to the 1984 determination.

2.  Return the Veteran's claims file to the VA examiner who conducted the May 2012 examination.

The claims file and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should opine on the following:

The May 1984 VA special neuropsychiatric examiner diagnosed the Veteran with multiple sclerosis.  
a. Does the May 2012 examiner concur with this opinion?  
b. If yes, why?  
c. If no, why is the May 1984 opinion not a factually informed and medically competent opinion? 
d. If no, explain what disorder the Veteran had at this time and its relation to the extensive evidence dating from the Veteran's discharge, as detailed in the February 2014 Remand. 

If the examiner finds she cannot provide a requested finding without resort to pure speculation, she must provide a complete rationale for any such opinion.  She must indicate whether her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

3.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  The RO/AMC's attention is called to the provisions of 38 C.F.R. § 3.307(c), which specifies that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree.

5.  Then readjudicate the claims of service connection for multiple sclerosis, a right knee disorder, muscle spasms, a colon disorder, an eye disorder, bilateral leg weakness with foot drop, urinary dysfunction, and weakness of the right or left upper extremities to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



